Fourth Court of Appeals
                                       San Antonio, Texas
                                             March 24, 2020

                                          No. 04-20-00171-CV

                                    IN RE Eugenio VILLARREAL

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

       On March 19, 2020, relator filed a petition for writ of mandamus and, on March 20,
2020, a motion for stay pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than April 9, 2020. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

     Relator’s request for a stay is GRANTED. All proceedings in the underlying case are
STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on March 24, 2020.


                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2016CVT000921-D3, styled Tina Botello v. Eugenio Villarreal, pending
in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo presiding.